Markewich, J.,
dissents in part in a memorandum as follows: I concur in the main with the position taken by the majority. However, I do not believe that justice is served by outright denial, as stated in the last paragraph of the prevailing memorandum, of Fonda-Princeton’s application for stay of enforcement of the judgments pending disposition of their counterclaims interposed in the Civil Court action commenced in 1975. The delay in prosecuting those counterclaims has a rational basis and should not be used as a reason for putting the Fonda parties completely out of court. Their counterclaims have not been shown to be other than meritorious. The Supreme Court action here reviewed was commenced by plaintiffs Fonda and Princeton in November, 1975. About seven weeks later, simultaneously with service of their answers, the Lincoln defendants commenced actions, based on the same relationships reflected in the other case, in Civil Court; the Fonda parties interposed counterclaims. The Lincoln parties did nothing about the actions they had commenced, but the Fonda parties moved forthwith for consolidation. That motion was denied and the appeal therefrom dismissed on this appeal. Neither party did anything then to advance the Civil Court case, but concentrated on the more important action in Supreme Court. It was not possible at that time for Fonda-Princeton to proceed independently on their counterclaims because requisite information was apparently not available then. The Supreme Court actions terminated by judgments in June, 1978, and, logically enough (it is noted that both judgments have here been modified), nothing was done about the Civil Court actions while this appeal awaited decision. Meanwhile, the Civil Court actions continue to be alive, and the Fonda parties desire to prosecute their counterclaims which, if successful, would at least permit offset to the judgments. The practical factor which dictates that discretion be exercised to permit this is that the Lincoln parties are now out of business, have been liquidated, and are beyond successful levy. While this court is without jurisdiction to dismiss the counterclaims in the Civil Court actions, it will, in terms of ultimate relief be doing so by the majority’s ruling made on the sole basis that the Fonda parties have been dilatory. They have not. In my *525view, we should grant the application for a stay for the limited period of six months to permit completion of the matters pending in Civil Court. Settle order.